Citation Nr: 0810895	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  03-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case was remanded by the Board in November 2004.  

In June 2005, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2007, the Court reversed and remanded for further 
action consistent with the Court's decision in this case. 


FINDING OF FACT

Hypertension was not evident during service or until many 
years thereafter, but is shown to have been aggravated by 
PTSD.


CONCLUSION OF LAW

Hypertension was aggravated by the veteran's service 
connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the duty to notify and assist is not warranted in 
this case, for reasons that will be made clear below. 

The veteran is claiming service connection for hypertension, 
specifically as being caused or aggravated by his service-
connected PTSD.  Review of the record shows that service 
medical records are not currently available and efforts to 
obtain them have not been successful.  In any event, based on 
the veteran's own statements and the medical records, 
hypertension is first shown in medical records submitted in 
connection with the veteran's current claim many years after 
service.  Thus, his hypertension is not shown to be 
manifested during service or within one year thereafter.  

The veteran's primary contention is that his hypertension is 
related to his service connected PTSD.  Service connection 
for PTSD was established by rating decision dated in May 
2000.  The current evaluation is 70 percent disabling.  In 
addition, service connection has been established for 
tinnitus, rated 10 percent disabling and bilateral hearing 
loss, evaluated as noncompensable.  The veteran has been 
found to be totally disabled by reason of individual 
unemployability due to service connected disabilities.  

In support of his claim, the veteran has submitted statements 
from physicians.  The first, dated in March 2003, is from a 
VA primary care physician who indicated that the veteran had 
a history of PTSD that was related to service and that he 
also had hypertension since, at least, September 2000.  The 
doctor rendered an opinion that it was most likely that the 
chronic PTSD had contributed to his developing of 
hypertension.  The second, dated in September 2004, is from a 
private physician who indicated that the veteran suffered 
from PTSD that had caused aggravation of his hypertension.  
The third, dated June 2005, also supports the veteran's 
claim.   

An examination was conducted by VA in January 2005.  At that 
time, it was reported for clinical purposes that the veteran 
had been diagnosed as having hypertension in 1994 by a 
private physician.  At that time, he was placed on medication 
and advised regarding bed rest and diet.  His medical records 
included hypertensive blood pressure readings in February 
2000.  His history of PTSD began in June 1999.  The doctor 
noted that an assessment of PTSD was made by VA examiners in 
August and September 1999.  

After examination, the impression was hypertension.  The 
examiner rendered an opinion that the hypertension was not as 
likely as not caused by PTSD, as the hypertension was 
diagnosed years before the diagnosis of PTSD was made.  

Based on the above, the Court has found that the veteran's 
hypertension was aggravated by the veteran's service-
connected PTSD (see Court decision at page 6).  As a result, 
further discussion is not warranted. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Based on Allen and the Court decision, the RO should award 
the veteran compensation for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation by PTSD. 

As the veteran is already receiving individual 
unemployability due to his service connected disabilities, 
further discussion of this case is not warranted. 


ORDER

Service connection for hypertension on a secondary basis is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


